                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 21-3949 CAS (PVC)                            Date: June 23, 2021
Title           Felipe De Jesus B. Soto v. Theresa Cisneros, Warden


for assault against an officer, (3) the imposition of fines and fees without assessment of
Petitioner’s ability to pay violates his due process rights, (4) witness statements in trial
violated the Confrontation Clause of the Sixth Amendment and presented false evidence,
(5) the presentation of false testimony resulted in prosecutorial misconduct that violated
Petitioner’s due process rights, and (6) Petitioner’s counsel was ineffective. (Id. at 5-8).
However, the Petition is subject to dismissal because Petitioner admits that four of his six
claims are unexhausted, specifically Grounds One, Four, Five, and Six. (See Petition at
5-8).

       A state prisoner must exhaust his state court remedies before a federal court may
consider granting habeas corpus relief. 28 U.S.C. § 2254(b)(1)(A); O’Sullivan v.
Boerckel, 526 U.S. 838, 842 (1999). To satisfy the exhaustion requirement, a habeas
petitioner must present his federal claims in the state courts to give the state the
opportunity to pass upon and correct alleged violations of the prisoner’s federal rights.
Duncan v. Henry, 513 U.S. 364, 365 (1995) (per curiam); see also O’Sullivan, 526 U.S.
at 845 (habeas petitioner must give the state courts “one full opportunity” to decide a
federal claim by carrying out “one complete round” of the state’s appellate process). The
petitioner must present his claims to the highest state court with jurisdiction to consider
them or demonstrate that no state remedy remains available. See Peterson v. Lampert,
319 F.3d 1153, 1156 (9th Cir. 2003) (en banc).

       The inclusion of unexhausted claims in a habeas petition renders it mixed and
subject to dismissal without prejudice. See Rose v. Lundy, 455 U.S. 509, 522 (1982) (“In
sum, because a total exhaustion rule promotes comity and does not unreasonably impair
the prisoner’s right to relief, we hold that a district court must dismiss habeas petitions
containing both unexhausted and exhausted claims.”). The Ninth Circuit has instructed
that lower courts are not obligated “‘to act as counsel or paralegal to pro se litigants’” by
explaining “‘the details of federal habeas procedure . . . .’” Ford v. Pliler, 590 F.3d 782,
787 (9th Cir. 2009) (quoting Pliler v. Ford, 542 U.S. 225, 231 (2004)). However, the
Court may provide a pro se litigant with “accurate instruction” before dismissing a mixed
petition. See id. at 786 (“The district court gave [petitioner] accurate instruction before


CV-90 (03/15)                         Civil Minutes – General                       Page 2 of 5
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 21-3949 CAS (PVC)                             Date: June 23, 2021
Title           Felipe De Jesus B. Soto v. Theresa Cisneros, Warden


dismissing his mixed petition without prejudice. Pliler does not allow us to require
anything more.”).

       Here, Petitioner admits that Grounds One, Four, Five, and Six of the Petition are
unexhausted because they were never raised before the California Supreme Court. (See
Petition at 5-8). Accordingly, the Petition is subject to dismissal and Petitioner has five
available options:

        Option 1: If, upon further reflection, Petitioner wishes to contend that all of his
claims are exhausted, he should append to his response copies of any document, such as
his state court briefs or petitions, establishing that each ground is exhausted. If Petitioner
admits that he has not exhausted a particular claim or claims, he must select one of the
following options.

        Option 2: Petitioner may request a voluntary dismissal of this action without
prejudice pursuant to Federal Rule of Civil Procedure 41(a). A Notice of Dismissal
form is attached for Petitioner’s convenience. However, Petitioner is advised that any
dismissed claims may later be subject to the statute of limitations under 28 U.S.C.
§ 2244(d)(1), as amended by AEDPA, which states that “[a] 1-year period of limitation
shall apply to an application for a writ of habeas corpus by a person in custody pursuant
to the judgment of a State court.”

        Option 3: Petitioner may request a voluntary dismissal of any unexhausted claim
and elect to proceed only on his exhausted claims. Petitioner may also use the attached
Notice of Dismissal form to select this option. However, Petitioner is advised that if he
elects to proceed without the unexhausted claim(s), any future habeas claims that could
have been raised in the instant Petition may be rejected as successive.

       Option 4: Petitioner may request a stay pursuant to Rhines v. Weber, 544 U.S.
269 (2005). Under Rhines, the Court is empowered to stay all of the claims in a “mixed”
petition while Petitioner returns to the state courts to exhaust any already pled, but
unexhausted, claim(s). See id. at 277-78. To obtain a stay pursuant to Rhines, Petitioner
is required to show good cause for his failure to exhaust any unexhausted claim(s) in state

CV-90 (03/15)                         Civil Minutes – General                        Page 3 of 5
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 21-3949 CAS (PVC)                            Date: June 23, 2021
Title           Felipe De Jesus B. Soto v. Theresa Cisneros, Warden


court and to establish that each unexhausted claim is not “plainly meritless.” See id. at
277.

       Option 5: Petitioner may request a stay pursuant to Kelly v. Small, 315 F.3d 1063
(9th Cir. 2003). Under Kelly, Petitioner would have to dismiss any unexhausted claim(s),
but the Court would be empowered to stay any remaining, fully exhausted claims while
he returned to the state courts to exhaust the unexhausted claim(s). See id. at 1070-71.
Unlike a Rhines stay, a stay under Kelly does not require a showing of good cause. See
King v. Ryan, 564 F.3d 1133, 1135 (9th Cir. 2009). A Kelly stay requires compliance
with the following three-step procedure: (1) the petitioner files an amended petition
deleting his unexhausted claims; (2) the district court “stays and holds in abeyance the
amended, fully exhausted petition, allowing petitioner the opportunity to proceed to state
court to exhaust the deleted claims”; and (3) the petitioner subsequently seeks to amend
the federal habeas petition to reattach “the newly-exhausted claims to the original
petition.” Id.; see also Mitchell v. Valenzuela, 791 F.3d 1166, 1171 n.4 (9th Cir. 2015)
(quoting same).

        Petitioner is cautioned, however, that he will be allowed to amend his Petition to
add any newly-exhausted claims following a Kelly stay only if the AEDPA statute of
limitations has not yet expired, or if the claims “relate back” to the timely exhausted
claim(s) in the pending petition. King, 564 F.3d at 1140-41. A claim relates back if it
shares a “common core of operative facts” with one or more of the claims in the pending
petition. Mayle v. Felix, 545 U.S. 644, 664 (2005). Therefore, as the Ninth Circuit has
cautioned, “compared to the Rhines procedure, ‘Kelly is not only a more cumbersome
procedure for petitioners, but also a riskier one.’” Mitchell, 791 F.3d at 1171 n.4 (quoting
King, 564 F.3d at 1140). “[F]rom the perspective of the petitioner, the downside of the
Kelly procedure is that there is no assurance that the claims added to the petition after
exhaustion will be considered timely filed.” Mitchell, 791 F.3d at 1171 n.4.

      In sum, the Court ORDERS Petitioner to file a response, within fourteen (14)
days of the date of this Order, specifically stating which of the five options he wishes to
pursue. To select Option One, Petitioner must file a declaration signed under penalty of


CV-90 (03/15)                         Civil Minutes – General                      Page 4 of 5
